Citation Nr: 1612667	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  11-32 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel







INTRODUCTION

The Veteran had active military service from July 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In November 2013, the Board granted the Veteran's claim for tinnitus, and remanded the issue of service connection for bilateral hearing loss.  In October 2014, the Board denied the Veteran's claim seeking service connection for left ear hearing loss, and remanded the issue of entitlement to service connection for right ear hearing loss for development.  In August 2015, this matter was again remanded for further development. 


FINDING OF FACT

The Veteran has right ear hearing loss as the result of exposure to acoustic trauma in service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met. 38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

As the benefit sought is granted in full, even if there was a defect in VA meeting its duties to notify and assist the Veteran in obtaining evidence to substantiate his claim or a defect in compliance with a remand directive, the defect is not prejudicial to the Veteran so no further discussion of VA's duties or remand compliance is necessary.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Laws and regulations

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015). 

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).   Sensorineural hearing loss is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology for this disease is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

The Veteran asserts that he has right ear hearing loss as a result of exposure to loud noise during service, including as an aircraft mechanic.  

VA audiological testing in October 2015 confirms that he does have a right ear hearing loss disability for VA purposes, under 38 C.F.R. § 3.385.  

With regard to in-service injury, in an October 2014 decision, the Board determined that the Veteran experienced significant in-service noise exposure.  This determination was predicated on the Veteran's DD Form 214 confirming his military occupational specialty (MOS) as an aircraft mechanical engineer.  

On entrance into service the Veteran had normal hearing.  However, his separation examination report notes readings which indicate a hearing threshold shift while in-service.  In pertinent part, the record indicates readings of 25, 25 and 30 decibels, at threshold test frequencies of 3000, 4000 and 6000 Hertz, respectively.  The U.S. Court of Appeals for Veterans Claims has found that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Thus, the Veteran's separation examination indicates some degree of hearing loss in service.  

In that regard, this appeal has been remanded on three separate occasions for medical opinions.  For varying reasons, the Board finds that the previous examination opinions of record are inadequate for adjudication purposes.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  As to the most recent Board remand in August 2015, it explicitly requested an opinion as to the significance of the noted threshold shifts on the Veteran's separation examination.  This remand also detailed why the previous December 2014 addendum opinion on this subject was inadequate.   To that point, the October 2015 VA examiner specifically failed to discuss threshold shifts noted at each frequency level as directed by the previous Board remand.  As this examination opinion is inadequate, the Board is left with no clear medical answer as to the significance of the shifts in the Veteran's hearing thresholds in service.  
Nevertheless, the record contains pertinent lay and "buddy" statements submitted by the Veteran.  In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As to lay statements, the Veteran has consistently reported that he experienced hearing loss in service and that it has progressively worsened since service.  Additionally, he has submitted a "buddy" statement from his former employer D. L. which indicates that in 1975 the Veteran was experiencing hearing difficulties.  
The Board finds these statements to be competent and credible in regards to the report of observable symptoms such as difficulty hearing.  Layno v. Brown, 6 Vet. App. at 470.  Moreover, these statements are highly probative with regard to supporting the Veteran's contentions of continued hearing loss since service separation.  Importantly, service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. at 19
In sum, the Veteran was exposed to loud noise while in active service, had decreased hearing acuity in his right ear shown by an audiogram at separation, and has credibly described decreased auditory acuity since that time.  None of the VA examination opinions of record sufficiently address his decreased hearing acuity or threshold shifts on service separation.   Therefore, considering the total evidence of record, the Board finds it appropriate to grant service connection.  

In view of the foregoing, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current right ear hearing loss is the result of military service.  In cases where the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54   (1990). 

Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for right ear hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for right ear hearing loss is granted.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


